735 N.W.2d 266 (2007)
SKY REACH, INC., Plaintiff-Appellee,
v.
BLUE LINE ELECTRIC, INC., d/b/a Blue Line Generator Sales & Service, Inc., and Wyandotte Electric Supply Company, Inc., Defendants-Appellees, and
Wal-Mart Stores, Inc., Willis Coroon, Agree Limited Partnership, Standard Federal Bank, and R. McCracken Corporation, Defendants, and
The Lasalle Group, Defendant-Appellant, and
Douglas Phletcher, Third-Party Defendant.
Docket No. 133734. COA No. 268546.
Supreme Court of Michigan.
July 30, 2007.
*267 On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.